Citation Nr: 1716464	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-48 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to mustard gas exposure.


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952, with additional service in the United States Army Reserves (USAR) from December 1952 to December 1955 and from March 1961 to July 1984.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010 and December 2012, the Board remanded the claims on appeal for further development. As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no probative evidence that the Veteran was exposed to mustard gas or ionizing radiation during service.

2. At no time during the pendency of the claim does the Veteran have a current diagnosis of a pulmonary disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim.

3. GERD is not shown to be casually or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a pulmonary disorder have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

2. The criteria for service connection for GERD have not been met. 
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a September 2007 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's available service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered. In this regard, the Board notes that service records from the Veteran's period of active duty service other than his December 1952 separation examination are unavailable, as these records are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Specifically, the Veteran was advised of such fire in the September 2007 letter and was given an opportunity to reconstruct his service treatment records as evidenced by a September 2007 NA Form 13055, Request for Information Needed to Reconstruct Medical Data. Moreover, copies of the Veteran's USAR service treatment and personnel records are on file. In a situation such as this, i.e, when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Pursuant to the June 2010 and December 2012 remands, the Veteran was afforded VA examinations in September 2010 and September 2016 in connection with the issues on appeal. While the Board found that the September 2010 opinions were inadequate in its December 2012 remand, the Board finds that the opinions subsequently obtained in September 2016 are adequate to decide the claims on appeal. Specifically, the September 2016 opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). However, as the September 2016 VA examination failed to reveal a current diagnosis for a pulmonary disorder, there is no need for a nexus opinion regarding such issue. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's June 2010 and December 2012 remand directives and no further action in this regard is necessary. See D'Aries, supra (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, supra, at 271). Specifically, in June 2010, the claims were remanded in order to afford the Veteran VA examinations, which were conducted in September 2010. Additionally, in December 2012, the Board remanded the claim for service connection for a pulmonary disorder in order to afford the Veteran another VA examination, which was conducted in September 2016, and his claim for service connection for GERD was remanded in order to obtain an opinion; and such was also provided in September 2016. As mentioned previously, while the Board determined that the September 2010 VA opinions were inadequate to decide the instant case, the subsequent opinions obtained in September 2016 are sufficient to decide the claims on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's June 2010 and December 2012 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National of any State. 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  

However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). However, in the instant case, the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations.

The record reflects that the Veteran is in receipt of the Combat Infantryman Badge. As such, the provisions of 38 U.S.C.A. § 1154 (b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, in the instant case, the Veteran does not have a current diagnosis of a pulmonary disorder and he has not alleged that his GERD was incurred coincident with his combat service. As such, further consideration of 38 U.S.C.A. § 1154 (b) is not necessary. 

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods. See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans." 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d). This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska. 38 C.F.R. § 3.309 (d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311. To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311 (b). If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii). For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311 (b)(2). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. See also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current below-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b). See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provide that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 
(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Pulmonary Disorder

The Veteran contends that he has a pulmonary disorder as a direct result from his active duty service. Specifically, he alleges that, while he was deployed in Japan, he was exposed to airborne and structural contaminants during a radiation risk activity.  Furthermore, he contends that later during his military career, he was exposed to a gas chamber as part of mandatory training, and alleges that such compounded and/or aggravated his pulmonary disorder by exposing him to chemicals, toxics, or radiation. As an initial matter, the Board notes that the Veteran served in Japan and Korea during his active duty service as evidenced by his DD Form 214. However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a pulmonary disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim. Therefore, the Board finds that the preponderance of the evidence is against his claim for service connection for a pulmonary disorder. 

In this regard, the Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to a pulmonary disorder during service. Specifically, his December 1952 separation examination indicates that his lungs showed no significant abnormalities and he did not report shortness of breath or any other problems related to his lungs or chest in his March 1961 Report of Medical History. The Veteran's August 1981 service examination also revealed that that he had a normal clinical evaluation for his lungs and chest. 

Pursuant to the June 2010 remand, the Veteran was afforded a VA examination in September 2010. At such time, the examiner noted the Veteran's reports of the onset of his pulmonary disorder and that, since the 1980's, he reported that he experienced shortness of breath when walking more than 50 feet. The examiner further noted that the Veteran had a private cardiology evaluation completed that indicated he did not have lung problems. The examiner concluded that the Veteran did not have a diagnosis for a pulmonary disorder due to the normal results of his examination. 

However, in its December 2012 remand, the Board found that September 2010 opinion was inadequate to decide the instant claim as the September 2010 examination tests results conflicted with the examiner's conclusion that there was no diagnosis. Specifically, the Board found that the September 2010 examination revealed that the Veteran's pulmonary function test resulted in a diffusion capacity of the lung for carbon monoxide (DLCO) of 73, which would have resulted in a compensable rating for the Veteran's claim for a pulmonary disorder. Thus, the Board remanded the claim for service connection for a pulmonary disorder to afford the Veteran another VA examination and to address the cause of the reduced DLCO found on the September 2010 examination. 

Accordingly, the Veteran underwent another examination in September 2016. At such time, the examiner determined that, even though the Veteran reported symptoms related to his claimed pulmonary disorder, there were no abnormal findings on physical examination or on reviewed test results that suggested current clinical objective evidence of a diagnosable disease. In regard to the DLCO of 73 found on the September 2010 examination, the examiner explained that a pulmonary function test was a screening test for pulmonary problems, but was not specific. In this regard, the examiner noted that the Veteran had a normal spirometry study with low DLCO and that the cause of such were related to other disorders. Specifically, the examiner noted that the Veteran had a history of normocytic normochromic anemia as noted from the September 2010 examination, and that such was the most probable cause of his decreased DLCO as the Veteran was a lifetime non-smoker with no evidence of any respiratory condition. 

Thus, while the Veteran has alleged that he was exposed to ionizing radiation while he was deployed in Japan and that such led to a pulmonary disorder, the probative evidence of record fails to demonstrate a current diagnosis of a pulmonary disorder. Moreover, the Veteran's arguments also indicate a misunderstanding of a common abbreviation. Specifically, in an August 2007 correspondence, the Veteran noted that results from a 1977 chest x-ray and a 1977 electrocardiogram supported his claim for service connection for a pulmonary condition because they were "WNL." However, "WNL" means within normal limits. Therefore, the abbreviation of "WNL" for such test results would support the conclusion that the Veteran does not have a pulmonary disorder. 

Furthermore, the Board notes that the Veteran is competent to report symptoms such as shortness of breath, which is within the realm of his personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, he is not competent to relate such symptomatology to a diagnosed pulmonary disorder. Specifically, with regard to the diagnosis of a pulmonary disorder, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves interpretation of results found on physical examination and diagnostic testing, and knowledge of the pulmonary system that cannot be identified by mere personal observation, the Veteran is not competent to render a diagnosis of a pulmonary disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). An opinion as to the etiology of the Veteran's pulmonary complaints is equally complex, especially given that VA examiners determined that the Veteran did not have a current pulmonary disorder in September 2010 and September 2016. The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters. Accordingly, he is not competent to diagnose a current pulmonary disorder, or offer an opinion as the etiology of his pulmonary complaints, and his opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a pulmonary disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a pulmonary disorder prior to the Veteran's claim.



Accordingly, the record is absent any lay or medical evidence of a pulmonary disorder during the pendency of the appeal. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a pulmonary disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

GERD 

The Veteran contends that he has GERD as a result of exposure to mustard gas or dichlorodiphenyltrichloroethane (DDT) during his active duty service. Specifically, in his August 2007 claim, the Veteran alleges that he sprayed lice containment while deployed in Korea. Moreover, as mentioned previously, the Veteran contends that he was exposed to a gas chamber as part of mandatory training.

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of GERD. Specifically, the September 2016 VA examiner noted that the Veteran had a diagnosis of GERD since 2001. Thus, the remaining question is whether the Veteran's GERD is related to his military service. 

The Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to GERD. However, as noted above, the Veteran contends that such disorder is the result of his exposure to mustard gas and/or DDT while deployed in Korea. Thus, to establish service connection there must be probative evidence linking his currently diagnosed GERD with any instance of his active duty military service. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, pursuant to the June 2010 remand, the Veteran was afforded a VA examination in September 2010 to determine the nature and etiology of any currently diagnosed GERD. At such time, the examiner noted the Veteran's reports of problems with indigestion and heartburn, and that the Veteran was on medication for such problems. The examiner determined that the Veteran had a diagnosis of dyspepsia and that his gastroesophageal reflux was associated with such diagnosis. He also noted that there was no evidence of exposure to mustard gas on the Veteran's STRs. However, in its December 2012 remand, the Board found that the examiner did not provide an opinion as to whether such disorder was related to the Veteran's service and thus, remanded the claim for service connection for GERD to obtain such opinion. 

Accordingly, the Veteran was afforded another VA examination in September 2016. At such time, the examiner noted that the Veteran had a diagnosis of GERD since 2001 and opined that such disorder less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that the Veteran's STRs did not show evidence of a diagnosis of GERD during service, to include his 1965 service examination, and that a review of the Veteran's private medical records showed evidence as early as 2001 of treatment with Carafate for gastrointestinal symptoms. Thus, based on the aforementioned medical evidence and due to the time gap between discharge from active duty and the evidence of date when the diagnosis of GERD was established, in addition to the lack of symptoms during active duty, the examiner reasoned that the Veteran's GERD was not related to his service. 

Moreover, while the Veteran has alleged exposure to mustard gas during active duty service, there is no probative evidence that such occurred. In this regard, while he is competent to state he was exposed to gas during service, he is not competent to identify such gas as mustard gas. Additionally, there is no additional evidence corroborating such exposure and he does not have a disease presumptively related to mustard gas exposure as GERD is not included in the list of diseases presumptively related to such exposure. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for GERD. In this regard, the Board places great weight on the September 2016 opinion that concluded that it was less likely than not that the Veteran's GERD was incurred in or caused by his claimed in-service injury, event, or illness. The Board finds that such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the September 2016 opinion.

Additionally, the Board acknowledges the Veteran's statements indicating that exposure to mustard gas and/or DDT resulted in his current GERD; however, his reports of mustard gas exposure are not competent and are unsupported by the remainder of the record. Moreover, the etiology of the Veteran's GERD, to include as related to his military service, to include any exposures therein, is likewise a complex medical question. Specifically, the etiology of such disorder, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, as there is no evidence showing that the Veteran has the specialized training sufficient to offer an opinion as to the etiology of his GERD, his opinion on such matter is not competent and, thus, is afforded no probative weight.

In sum, the Board finds that Veteran's GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a pulmonary disorder is denied.

Service connection for GERD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


